Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20   PageID.1   Page 1 of 25



                  UNITED STATES DISTRICT COURT

                  EASTERN DISTRICT OF MICHIGAN

 DEANNA RASNICK,
 DEVONNA BARRY and         )
 AMADO MARTINEZ            )
 Plaintiffs,               )
                           )
 v.                        )
                           )
 CITY OF DETROIT POLICE    )
 OFFICER WILLIAM MORRISON, )
 CITY OF DETROIT POLICE    )
 OFFICER SAMUEL GALLOWAY, )
 CITY OF DETROIT POLICE    )
 OFFICER JOHNNY FOX,       )
 CITY OF DETROIT POLICE    )
 OFFICER NICO HURD,        )
 CITY OF DETROIT POLICE    )
 OFFICER ALANA MITCHELL,   )
 CITY OF DETROIT           )
 SGT. ROY HARRIS,          )
 CITY OF DETROIT POLICE    )
 SGT. SAMUEL PIONESSA,     )
 CITY OF DETROIT POLICE    )
 SGT. MARCUS WAYS          )
 SGT. SAMUEL MACKEY        )
 SGT. DETRICK MOTT         )
 CITY OF DETROIT POLICE    )
 OFFICER JOHN DOE #1,      )
 CITY OF DETROIT POLICE    )
 OFFICER JOHN DOE #2,      )
 CITY OF DETROIT POLICE    )
 OFFICER JOHN DOE #3,      )
 CITY OF DETROIT POLICE    )
 OFFICER JOHN DOE #4,      )
 CITY OF DETROIT POLICE    )
 OFFICER JOHN DOE #5,      )
 CITY OF DETROIT POLICE    )
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20       PageID.2   Page 2 of 25



 OFFICER JOHN DOE #6,           )
 CITY OF DETROIT POLICE         )
 OFFICER JOHN DOE #7,           )
 Defendants.                    )
 _____________________________________________________________/

                    COMPLAINT AND JURY DEMAND

         Plaintiffs Deanna Rasnick (“Rasnick”), Devonna Barry and Amado

 Martinez (“Martinez”), by and through their attorneys, Olson PLLC, state the

 following for their Complaint:

         1.   This is a civil action arising under 42 U.S.C. § 1983 and common

 law avenues of recovery for deprivations of Plaintiff’s rights.

         2.   Plaintiffs sue Detroit police officers William Morrison

 (“Morrison”), Samuel Galloway (“Galloway”), Johnny Fox (“Fox”), Nico

 Hurd (“Hurd”), Alana Mitchell (“Mitchell”), John Doe #1-7 (collectively

 “John Doe Defendants”) and Detroit Police Sgts. Roy Harris (“Harris”),

 Samuel Pionessa (“Pionessa”), Marcus Ways (“Ways”), Samuel Mackey

 (“Mackey”) and Detrick Mott ( collectively the “Individual Defendants”) in

 their individual capacity.

                               JURISDICTION

         3.   Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §

 1331.




                                        2
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20         PageID.3    Page 3 of 25



                                      VENUE

       4.       Venue is proper under 28 U.S.C. § 1391(b).

       5.       At all times relevant herein, Plaintiffs each resided in and were a

 citizens of the City of Detroit, County of Wayne, and state of Michigan.

       6.       The incident giving rise to this case occurred in Wayne,

 Michigan.

       7.       The Individual Defendants acted under color of State law and are

 “persons” for purposes of a 42 U.S.C. § 1983 action.

       8.       Defendant City is a political subdivision of the State of Michigan

 acting under color of State law, and is a person for purposes of a 42 U.S.C. §

 1983 action.

                            COLOR OF STATE LAW

       9.       At all times relevant herein, Defendants acted under color of state

 law including statutes, ordinances, regulations, policies, customs and usages

 of the State of Michigan.




                                          3
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20     PageID.4   Page 4 of 25



                        FACTUAL BACKGROUND

       10.    On or about August 8, 2017, Plaintiff Rasnick, owned a dog

 named Tori (“Tori”).

       11.    On or about August 8, 2017, Plaintiff Rasnick resided 3640

 Clippert Street, Detroit, Michigan 48210 (“Rasnick Residence”) with her son

 Antonio Torres (“Antonio”), who was seven-years old at that time, her dog

 Tori, and her brother Dustin Rasnick (“Dustin”).

       12.    On August 8, 2017, Plaintiff Martinez resided at 3647 Clippert

 Street, Detroit, Michigan 48210 with his girlfriend Plaintiff Devonna

 Elizabeth Barry (“Devonna”), a former City of Detroit police officer.

       13.    On August 8, 2017, the Individual Defendants were operating as

 part of the City of Detroit Major Violators Unit.

       14.    On August 8, 2017, on information and belief, the Individual

 Defendants obtained a warrant to search for 3647 Clippert Street for firearms

 capable of firing .40 caliber ammunition in connection with a homicide

 investigation of the death of Michael Mancini a/k/a Jesus Moran (“Moran”).

       15.    According to an August 8, 2017 Affidavit sworn by Defendant

 Marcus Ways (“Ways Affidavit”), the police were investigating the homicide

 of Jesus Moran who Ways alleged was shot to death in the early morning

 hours of July 22, 2017 in the City of Detroit.



                                        4
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20     PageID.5    Page 5 of 25



       16.    The Ways Affidavit states that on July 31, 2017, Ways spoke

 with a confidential Michigan State Police informant, who stated to Ways that

 one Nikko Kempf (“Kempf”) bragged to the informant that Kempf got into a

 shootout with Moran.

       17.    The Ways Affidavit further states that the informant stated that

 Kempf told the informant that Kempf used his .40 caliber handgun to commit

 the shooting.

       18.    The Ways Affidavit further states that the informant stated that

 Kempf’s mother still had the gun that Kempf used to kill Moran and was

 actively trying to sell that gun.

       19.    The Ways Affidavit further states that the Kempf was arrested by

 Flat Rock police on July 28, 2017.

       20.    The Ways Affidavit states that a search of Kempf’s residence

 yielded two extended .40 caliber magazines but no firearm.

       21.    The Ways Affidavit states that Ways listened to recordings of

 Kempf’s phone calls from the Wayne County Jail to a person that Kempf

 referred to as “Squeak” in which Squeak stated that he still had the “40

 weight” and was looking for a buyer.

       22.    The Ways Affidavit states that Squeak asked Kempf to add

 Squeak to Kempf’s visitor list.



                                        5
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20      PageID.6    Page 6 of 25



       23.     The Ways Affidavit states that Squeak provided Kempf his

 address of 3647 Clippert Street.

       24.     The Ways Affidavit states that the Wayne County Jail records

 show a specific telephone for Squeak’s call with Kempf.

       25.     The Ways Affidavit states that a recording of a call between

 Kempf and his mother reflected that Kempf asked his mother if she had heard

 from Squeak and that his mother stated that Squeak’s new number is the same

 number showing on the Wayne County Jail records of the call between Kempf

 and Squeak.

       26.     The Ways Affidavit states that Defendant Ways conducted a

 LEIN search of 3647 Clippert Street and “came across Dustin Rasnick w/m

 8-31-94.”

       27.     As shown further below, Dustin Rasnick is not Squeak and never

 was Squeak.

       28.     The Ways Affidavit states that a search warrant of 3647 Clippert

 Street was executed that gave police authority to search for any firearms

 capable of firing .40 caliber rounds.

       29.     The Ways Affidavit makes no mention of a raid on 3640 Clippert

 Street.




                                         6
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20      PageID.7   Page 7 of 25



        30.   On information and belief, Detroit Homicide Investigators

 believed that Moran’s murderer used a .40 caliber hand gun to shoot Moran

 to death.

                    THE RAID ON 3640 CLIPPERT STREET

        31.   However, notwithstanding the fact that the Individual

 Defendants were looking for weapons capable of firing .40 caliber

 ammunition at 3647 Clippert Street, the Individual Defendants first raided

 Plaintiff Deanna Rasnick’s residence at 3640 Clippert Street, which is located

 across the street from Plaintiffs’ Devonna Barry and Amado Martinez’ 3647

 Clippert Street residence.

        32.   Plaintiff Devonna Barry and Plaintiff Deanna Rasnick are sisters.

        33.   In any event, on August 8, 2017, the Individual Defendants

 raided Plaintiff Deanna Rasnick’s residence first – before the Individual

 Defendants raided Plaintiffs’ Barry and Martinez’s home.

        34.   On information and belief, police did not have a warrant or

 probable cause to raid Plaintiff Rasnick’s home.

        35.   Nevertheless, the Individual Defendants broke in Plaintiff

 Rasnick’s front door without knocking or identifying themselves as police

 officers.




                                       7
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20        PageID.8   Page 8 of 25



         36.   On information and belief, Defendant Morrison immediately

 shot Plaintiff Rasnick’s dog, Tori, who at that time was sleeping on the floor

 in front of Plaintiff’s Rasnick’s bedroom door.

         37.   At the time the Individual Defendants broke down Plaintiff

 Rasnick’s front door, Plaintiff Rasnick was in her bedroom on the phone with

 her sister Plaintiff Barry.

         38.   Plaintiff Rasnick’s bedroom door is on the left side of the living

 room as one enters that home.

         39.   Plaintiff Rasnick’s dog Tori was sleeping in Rasnick’s bedroom

 doorway when Morrison or another one of the Individual Defendants shot

 Tori.

         40.   Plaintiff Rasnick opened her bedroom door and Tori was at her

 feet, sleeping.

         41.   Plaintiff Rasnick heard gunfire.

         42.   Tori did not make a single move towards her shooter or even bark

 before she was shot by Defendant Morrison or another of the Individual

 Defendants.

         43.   Plaintiff Rasnick looked down and saw her dog Tory with bullet

 hole in her side, behind her shoulder.




                                          8
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20        PageID.9   Page 9 of 25



         44.   Police officers then snatched Plaintiff Rasnick’s phone from her

 hands.

         45.   Police officers then forced Plaintiff Rasnick and her son, Antonio

 Torres who was seven years old at the time, and Plaintiff Rasnick’s two -year

 old nephew (Emilio Rasnick) to sit on the couch in full view of Tori, who was

 bleeding out onto the floor.

         46.   Plaintiff Rasnick and her daughter Olivia (aged 9) both asked the

 Individual Defendants to allow them to take Tori to the veterinarian for

 treatment for the gunshot wound but the Individual Defendants refused.

         47.   Some of the Individual Defendants laughed and joked while Tori

 died.

         48.   Plaintiff Rasnick asked the Individual Defendants to cover up her

 dog dying in front of her young child and nephew, which the Individual

 Defendants refused to do.

         49.   One of the Individual Defendants, who on information and belief

 was William Morrison, occasionally kicked Tori to see if she was dead.

         50.   Tori died in front of Plaintiff, her seven year old son, her nine

 year old daughter and her two year old nephew.




                                        9
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20         PageID.10    Page 10 of 25



         51.      One of the Individual Defendants, who on information and belief

  was Defendant Morrison, then grabbed Tori by the legs and threw her into a

  plastic tote.

         52.      On information and belief, the Individual Defendants transported

  Tori to Detroit Animal Control.

         53.      The Individual Defendants search of Plaintiff Rasnick’s home

  was unreasonable per se because it was without probable cause or a warrant.

         54.      The Individual Defendants’ seizure of Plaintiff Rasnick’s dog

  was objectively unreasonable because under the circumstances described

  above, Tori did not present an imminent threat of harm to anyone prior to

  being shot under color of state law.

         55.      On information and belief, the Individual Defendants had no

  training with respect to dog encounters.

         56.      The Individual Defendants did not find any weapons capable of

  firing .40 caliber weapons at 3640 Clippert Street.

         57.      Such training is available, for free, through the United States

  Department of Justice Community Oriented Policing Services.

         58.      Plaintiff sought information regarding the incident giving rise to

  this case, including the identity of the Individual Defendants, through a

  Freedom of Information Act (“FOIA”) request.



                                           10
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20      PageID.11    Page 11 of 25



        59.     However, the City of Detroit effectively rejected the request

  when it asserted that it could not produce the requested information due to the

  Covid-19 global pandemic.

        60.     Accordingly, Plaintiffs initiated this matter against “John Doe”

  Defendants.

                      THE RAID ON 3647 CLIPPERT STREET

        61.     After the raid on 3640 Clippert Street, on August 8, 2017 the

  Individual Defendants next raided Plaintiff Martinez and Barry’s home at

  3647 Clippert Street.

        62.     The Individual Defendants did not knock or identify themselves

  prior to breaking open Plaintiff Martinez and Barry’s door.

        63.     The Individual Defendants applied excessive force to Plaintiff

  Martinez when they slammed him into the floor once before they hand cuffed

  him and once after they handcuffed him.

        64.     Defendant Mott applied excessive force to Plaintiff during while

  interrogating Plaintiff Martinez when Mott struck Martinez in the chest with

  his hand.

        65.     The Individual Defendants searched Plaintiff Martinez and

  Plaintiff Barry’s home.

        66.     The Individual Defendants unlawfully seized $2,000 in cash.



                                        11
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20      PageID.12    Page 12 of 25



        67.    The Individual Defendants unlawfully seized 1 glass mason jar

  containing marijuana for which Martinez and Barry each had medical

  marijuana cards.

        68.    The Individual Defendants unlawfully seized Plaintiff Barry’s

  Detroit Police Badge #631.

        69.    The Badge that was seized was a novelty badge and not a

  department issued badge.

        70.    The Individual Defendants unlawfully seized Plaintiff Barry’s

  licensed and registered .380 caliber handgun.

        71.    The Individual Defendants unlawfully seized Plaintiff Barry’s

  sex toys.

        72.    The Individual Defendants unlawfully destroyed Plaintiff

  Martinez and Plaintiff Barry’s house.

        73.    Plaintiff Barry’s licensed and registered .380 caliber handgun

  was not capable of firing .40 caliber ammunition.

        74.    The Individual Defendants unlawfully seized Plaintiff Martinez

  and Plaintiff Barry’s hard drive that contained video footage of the Individual

  Defendants raiding their home.

        75.    The Individual Defendants unlawfully seized Plaintiff Martinez

  and Plaintiff Barry’s Fire Stick streaming device.



                                          12
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20        PageID.13     Page 13 of 25



        76.    The    Individual   Defendants     unlawfully    seized    Plaintiff

  Martinez’s driver’s license.

        77.    The Individual Defendants wrongfully seized Plaintiff Barry and

  Plaintiff Martinez property when they followed Defendant Mott’s order to

  “tear up” the house.

        78.    The Individual Defendants wrongfully arrested Plaintiff

  Martinez for felon in possession of a firearm that was lawfully owned and

  possessed by his girlfriend, Plaintiff Barry, a former Detroit police officer.

        79.    Plaintiff Martinez was then unlawfully incarcerated and

  prosecuted for possession of firearm by a felon, felony firearm and possession

  of marijuana.

        80.    Defendant Mott subsequently interrogated Dustin Rasnick about

  the jail house telephone call recordings that were the basis of these raids and

  admitted to Rasnick that it was not Rasnick’s voice on the recordings.

        81.    Defendant Mott also admitted to Dustin Rasnick that a computer

  program misidentified the voice on the recordings as Dustin Rasnick’s.

        82.    In other words, the August 8, 2017 raids alleged herein were a

  mistake.




                                         13
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20        PageID.14     Page 14 of 25



        83.    On May 9, 2018, Judge Dalton A. Roberson conducted a bench

  trial after which he granted a motion for directed verdict and dismissed all

  charges.

        84.    Plaintiffs Martinez and Barry requested the City of Detroit police

  return the property that the Individual Defendants illegally seized.

        85.    The City of Detroit refused to return Plaintiff’s property.

                               COUNT I
                   VIOLATIONS OF CIVIL RIGHTS
          42 U.S.C. § 1983 AND THE FOURTH AMENDMENT
             AGAINST THE INDIVIDUAL DEFENDANTS
       FOR COMPENSATORY DAMAGES, PUNITIVE DAMAGES
                        AND ATTORNEY’S FEES

        86.    Plaintiffs re-alleges all of the preceding paragraphs.

        87.    “The Fourth Amendment of the United States Constitution, U.S.

  Const. amend. IV, protects the individual's privacy in a variety of settings. In

  none is the zone of privacy more clearly defined than when bounded by the

  unambiguous physical dimensions of an individual's home--a zone that finds

  its roots in clear and specific constitutional terms: “The right of the people to

  be secure in their ... houses ... shall not be violated.” In terms that apply

  equally to seizures of property and to seizures of persons, the Fourth

  Amendment has drawn a firm line at the entrance to the house. Absent

  exigent circumstances, that threshold may not reasonably be crossed without

  a warrant.” Payton v. New York, 445 U.S. 573, 589-90 (1980).


                                         14
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20           PageID.15     Page 15 of 25



         88.    The search Plaintiff Rasnick’s home without a warrant was

  presumptively unreasonable. Id. at 586; Georgia v. Randolph, 547 U.S. 103,

  120 (2006).

         89.    The Individual Defendants detention of Plaintiff Deanna Rasnick

  was an unreasonable seizure of Plaintiff because, inter alia, (i) there was no

  reasonable suspicion of her and (ii) there was no warrant.

         90.    The seizure of Plaintiff under these circumstances was

  unreasonable. Terry v. Ohio, 392 U.S. 1, 16 (1968).

         91.    The Fourth Amendment of the United States Constitution, U.S.

  Const. amend. IV, prohibits the government from unreasonably seizing a

  citizen’s property.

         92.    “The destruction of property by state officials poses as much of

  a threat, if not more, to people's right to be 'secure . . . in their effects' as does

  the physical taking of them.” Fuller v. Vines, 36 F.3d 65, 68 (9th Cir. 1994),

  overruled on other grounds, Robinson v. Solano County, 278 F.3d 1007, 1013

  (9th Cir. 2002) (citation omitted).

         93.    An individual has a Fourth Amendment property right in their

  pets. San Jose Charter of the Hell’s Angels Motorcycle Club v. City of San

  Jose, 402 F.3d 962, 977-78 (9th Cir. 2005); Brown v. Battle Creek Police

  Department, 844 F.3d 556, 568 (6th Cir. 2016).



                                           15
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20         PageID.16   Page 16 of 25



         94.      That an individual has a property right in their pets was clearly

  established in 2013. Brown, 844 F.3d at 567.

         95.      Pets are more than just a personal effect. San Jose, 402 F.3d at

  975.

         96.      The emotional attachment to a pet is not comparable to a

  possessory interest in furniture or other inanimate property. Id.

         97.      Indeed, Plaintiff Rasnick’s Fourth Amendment interests

  involved are substantial because the bond between an owner and their pet is

  strong and enduring and Plaintiff thinks of their pet “in terms of an emotional

  relationship, rather than a property relationship.” Altman v. City of High Point,

  N.C., 330 F.3d 194, 205 (4th Cir. 2003).

         98.      The Individual Defendants’ acts described herein were

  intentional, grossly negligent and amounted to reckless or callous indifference

  to Plaintiff’s constitutional rights.

         99.      The Individual Defendant’s seizure of Tori was objectively

  unreasonable.

         100. No exigent circumstances warranted the intrusion involved in

  this case.

         101. No governmental interest justifies the search or seizure involved

  in this case.



                                          16
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20      PageID.17    Page 17 of 25



                           COMPENSATORY DAMAGES

        102. Under 42 U.S.C. § 1983 Plaintiff Rasnick is entitled to an award

  of compensatory damages against each Defendant in his individual capacity,

  which includes “damages for the emotional distress suffered by Plaintiffs . . .

  and any other injury that is the result of . . . the unlawful seizure of” dog.

  Moreno v. Hughes, 157 F.Supp.3d 687, 692 (E.D. Mich. 2016).

                              PUNITIVE DAMAGES

        103. The Individual Defendants’ actions were:

               a.    Reckless;

               b.    Showed callous indifference toward the rights of Plaintiff;

                     and

               c.    Were taken in the face of a perceived risk that the actions

                     would violate federal law.

        104. Plaintiff Rasnick is entitled to an award of punitive damages

  against the Individual Defendants in their individual capacity, in order to

  punish him and to deter others.

                                 ATTORNEY’S FEES

        105. Under 42 U.S.C. § 1988, if Plaintiff Rasnick is the prevailing

  party in this litigation, then she will be entitled to receive an award of

  reasonable attorney’s fees, non-taxable expenses and costs.



                                        17
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20        PageID.18    Page 18 of 25



        THEREFORE, Plaintiff Rasnick prays for judgment under 42 U.S.C. §

  1983 and 1988 against the Individual Defendants in their individual capacity,

  for compensatory damages in a fair and reasonable amount, for punitive

  damages, for reasonable attorney’s fees, for and non-taxable expenses, for

  costs, and Plaintiff prays for such other relief as may be just under the

  circumstances and consistent with the purpose of 42 U.S.C. § 1983.

                              COUNT II
                   VIOLATIONS OF CIVIL RIGHTS
          42 U.S.C. § 1983 AND THE FOURTH AMENDMENT
             AGAINST THE INDIVIDUAL DEFENDANTS
       FOR COMPENSATORY DAMAGES, PUNITIVE DAMAGES
                        AND ATTORNEY’S FEES

        106. Plaintiffs re-allege all of the preceding paragraphs.

        107. “The Fourth Amendment of the United States Constitution, U.S.

  Const. amend. IV, protects the individual's privacy in a variety of settings. In

  none is the zone of privacy more clearly defined than when bounded by the

  unambiguous physical dimensions of an individual's home--a zone that finds

  its roots in clear and specific constitutional terms: “The right of the people to

  be secure in their ... houses ... shall not be violated.” In terms that apply

  equally to seizures of property and to seizures of persons, the Fourth

  Amendment has drawn a firm line at the entrance to the house. Absent

  exigent circumstances, that threshold may not reasonably be crossed without

  a warrant.” Payton v. New York, 445 U.S. 573, 589-90 (1980).


                                         18
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20           PageID.19     Page 19 of 25



         108. The Individual Defendants’ arrest of Plaintiff Amado Martinez

  was an unreasonable seizure because inter alia there was no reasonable

  suspicion of Martinez illegally possessing a firearm that was registered and

  licensed to Plaintiff Devonna Barry who was known by the Individual

  Defendants to be a former Detroit police officer.

         109. The seizure of Plaintiffs Martinez under these circumstances was

  unreasonable. Terry v. Ohio, 392 U.S. 1, 16 (1968).

         110. The Fourth Amendment of the United States Constitution, U.S.

  Const. amend. IV, prohibits the government from unreasonably seizing a

  citizen’s property.

         111. “The destruction of property by state officials poses as much of

  a threat, if not more, to people's right to be 'secure . . . in their effects' as does

  the physical taking of them.” Fuller v. Vines, 36 F.3d 65, 68 (9th Cir. 1994),

  overruled on other grounds, Robinson v. Solano County, 278 F.3d 1007, 1013

  (9th Cir. 2002) (citation omitted).

         112. The Individual Defendants seizure of Plaintiffs Martinez and

  Barry’s property under the circumstances was unreasonable because (i) none

  of the seized property was identified on a warrant, (ii) Plaintiffs Martinez and

  Barry legally possessed the medical marijuana pursuant to valid medical




                                           19
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20         PageID.20   Page 20 of 25



  marijuana cards and (iii) Plaintiff Barry legally possessed the .380 handgun

  pursuant to valid license and registration.

            113. The unreasonable seizure of Plaintiff Martinez and Barry’s

  property violated their Fourth Amendment rights.

            114. The Individual Defendants’ application of excessive force upon

  Plaintiff Martinez was unreasonable and violated his Fourth Amendment

  rights.

            115. The Individual Defendants’ unreasonable destruction of

  Plaintiffs Martinez and Barry’s property violated their Fourth Amendment

  rights.

            116. The Individual Defendants’ acts described herein were

  intentional, grossly negligent and amounted to reckless or callous indifference

  to Plaintiff’s constitutional rights.

            117. No exigent circumstances warranted the intrusion involved in

  this case.

            118. No governmental interest justifies the search or seizures involved

  in this case.

                              COMPENSATORY DAMAGES

            119. Under 42 U.S.C. § 1983 Plaintiffs Martinez and Barry are

  entitled to an award of compensatory damages against each Individual



                                           20
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20             PageID.21   Page 21 of 25



  Defendant in their individual capacity, which includes damages for the

  emotional distress suffered by Plaintiffs . . . and any other injury that is the

  result of . . . the Constitutional violations alleged here.

                                PUNITIVE DAMAGES

        120. The Individual Defendants’ actions were:

               d.     Reckless;

               e.     Showed callous indifference toward the rights of Plaintiff;

                      and

               f.     Were taken in the face of a perceived risk that the actions

                      would violate federal law.

        121. Plaintiffs Martinez and Barry are entitled to an award of punitive

  damages against the Individual Defendants in their individual capacity, in

  order to punish him and to deter others.




                                          21
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20          PageID.22   Page 22 of 25



                                 ATTORNEY’S FEES

          122. Under 42 U.S.C. § 1988, if Plaintiffs Martinez and Barry are the

  prevailing party in this litigation, then she will be entitled to receive an award

  of reasonable attorney’s fees, non-taxable expenses and costs.

          THEREFORE, Plaintiffs Martinez and Rasnick prays for judgment under

  42 U.S.C. § 1983 and 1988 against the Individual Defendants in their

  individual capacity, for compensatory damages in a fair and reasonable

  amount, for punitive damages, for reasonable attorney’s fees, for and non-

  taxable expenses, for costs, and Plaintiff prays for such other relief as may be

  just under the circumstances and consistent with the purpose of 42 U.S.C. §

  1983.

                                     COUNT III
                                    CONVERSION

          75.   Plaintiffs repeat their prior allegations.

          76.   "Conversion is any distinct act of dominion wrongfully exerted

  over another's personal property in denial of or inconsistent with his rights

  therein." Thoma v. Tracy Motor Sales, Inc., 360 Mich. 434, 438

  (1960)(quoting Nelson & Witt v. Texas Co., 256 Mich. 65, 70)).

          77.   The Individual Defendants’ actions were a distinct act of

  dominion wrongfully exerted over Plaintiffs’ property in denial of or

  inconsistent with their rights.


                                          22
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20         PageID.23     Page 23 of 25



        THEREFORE, Plaintiffs request relief under applicable law or in equity,

  including, without limitation, a judgment and an award of statutory treble

  damages and all reasonable costs, interest and attorney fees. M.C.L. §

  600.2919a.

                         COUNT IV
       INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

        78.    Plaintiffs incorporate their prior allegations.

        79.    The Individual Defendants’ conduct described herein was

  extreme and outrageous conduct because it was beyond all possible bounds of

  decency and could be regarded as atrocious and utterly intolerable in a

  civilized community and would (and in fact has) cause an average member of

  the community would . . . exclaim, “Outrageous!”

        80.    The Individual Defendants’ actions described herein were

  intentional or reckless

        81.    The Individual Defendants’ actions caused Plaintiffs severe

  emotional distress so severe that no reasonable person could be expected to

  endure it, including without limitation, severe horror, grief and anger over the

  loss of her dogs, nausea, inability to eat, loss of sleep, inability to concentrate

  among others. Haverbush v. Powelson, 217 Mich. App. 228, 234-35 (1996).




                                          23
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20      PageID.24    Page 24 of 25



        THEREFORE, Plaintiffs request a judgment for damages, exemplary

  damages, reasonable attorneys’ fees and costs and any other relief that the

  Court deems just and equitable.

                                    Respectfully submitted,

                                    Olson PLLC



                                    /s/ Christopher S. Olson_______
                                    Christopher S. Olson (P58780)
                                    32121 Woodward Avenue
                                    Suite 300
                                    Royal Oak, Michigan 48073
                                    (248) 672-7368
                                    colson@olsonpllc.mygbiz.com
                                    Attorneys for Plaintiffs
  July 31, 2020
  Detroit, Michigan




                                         24
Case 2:20-cv-12069-LVP-APP ECF No. 1 filed 07/31/20         PageID.25   Page 25 of 25



                            DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs

  demand trial by jury in this action of all issues so triable.


                                    Respectfully submitted,

                                    Olson PLLC



                                    /s/ Christopher S. Olson_______
                                    Christopher S. Olson (P58780)
                                    32121 Woodward Avenue
                                    Suite 300
                                    Royal Oak, Michigan 48073
                                    (248) 672-7368
                                    colson@olsonpllc.mygbiz.com
                                    Attorneys for Plaintiffs
  July 31, 2020
  Detroit, Michigan




                                          25
